Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 4, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145003                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JOYCE KOSS, Deceased, by the Personal                                                                    Brian K. Zahra,
  Representative of the Estate of Joyce Koss,                                                                         Justices
  ROBERT KOSS,
               Plaintiff,
  v                                                                 SC: 145003
                                                                    COA: 301203
                                                                    Macomb CC: 2009-000866-NO
  AHEPA 371 II, INC.,
             Defendant/Cross-
             Defendant-Appellee,
  and
  AMERICAN FIRST AID COMPANY, d/b/a
  CINTAS FIRE PROTECTION,
            Defendant/Third-Party Plaintiff/
            Cross-Plaintiff-Appellant,
  and
  AHEPA NATIONAL HOUSING
  CORPORATION and AHEPA MANAGEMENT
  COMPANY,
           Defendants-Appellees,
  and
  NATHALIE BOCHET,
           Third-Party Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 15, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 4, 2012                     _________________________________________
           t0927                                                               Clerk